Citation Nr: 1431636	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability of the bilateral knees and ankles, claimed as rheumatoid arthritis and fibromyalgia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for rheumatoid arthritis/joint deterioration of the bilateral knees and ankles, and fibromyalgia.  

The Veteran originally filed claims in May 2009 for service connection for fibromyalgia, rheumatoid arthritis, and joint deterioration.  As noted above, this claim was denied in a February 2010 rating decision.  In April 2010, the Veteran submitted what was considered by the RO as a Notice of Disagreement (NOD) with the February 2010 rating decision.  In that NOD, the Veteran essentially indicated disagreement with respect to all of the issues denied by the RO.  In the February 2011, Statement of the Case (SOC), however, the RO only recognized it as a NOD of the denial of the claim for service connection for rheumatoid arthritis/joint deterioration of the bilateral knees and ankles.  A SOC was not issued with respect to the denial of the claim of service connection for fibromyalgia.  Usually in such circumstances, the Board would be to remand for the purpose of requiring the issuance of a SOC in order to proceed with the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

It is clear in this case, however, that the Veteran has always wished to continue her appeal of the denial of her claim for service connection for a disability of her ankles and knees regardless of the underlying diagnosis (i.e., fibromyalgia, rheumatoid arthritis/joint deterioration).   Consequently, rather than addressing the claim for service connection for fibromyalgia as a separate issue requiring a separate SOC, the Board believes it is more appropriate to expand the nature of her claim on appeal and characterize it as service connection for a disability of the ankles and knees, claimed as fibromyalgia and rheumatoid arthritis.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that she has a disability of the bilateral knees and ankles due to chronic infections that had their onset in service, as well as wearing combat boots constantly during marching and training.

First, while the Veteran was diagnosed with rheumatoid arthritis by her primary care physician, other medical treatment of records indicates conflicting diagnoses.  In August 2001, the Veteran was seen at the Columbia Arthritis Center for a rheumatology consult.  She complained of bilateral ankle swelling, as well as discomfort in the bilateral knees and hips.  The clinician noted that Dr. G.B.N. had diagnosed the Veteran in 1995 as having fibromyalgia and rheumatoid arthritis.  The clinician reported that other than ankle swelling the Veteran had no significant areas of joint swelling.  The clinician opined that the Veteran's fibromyalgia was the most likely explanation for the Veteran's diffuse arthralgias, as the patient had no evidence of active rheumatoid arthritis or any stigmata of prior disease.  He noted no symptoms that would suggest a systemic autoimmune disorder, but did note a history of frequent urinary tract infections.  As for fibromyalgia, the clinician noted examination for muscular tender points was moderately positive in the classic fibromyalgia areas.  

May 2008 VAMC treatment records show that the clinician there indicated that the Veteran's history and physical exam findings not consistent with a diagnosis of rheumatoid arthritis.  

Similarly, the Veteran also has varying medical opinions as to whether she has fibromyalgia.  The Veteran has a positive diagnosis of fibromyalgia from his private physician, and in a January 2011 VA treatment record the clinician noted "classical fibromyalgia trigger points"; however, other clinicians, such as the March 2001 examiner for her Social Security disability claim noted that the Veteran was not aware of any particular special investigations done for her fibromyalgia and opined that the Veteran had diffuse generalized pain of uncertain nature, probably fibromyalgia by history and arthritis of unspecified nature, but that the examiner felt fibromyalgia was not a "substantial diagnosis."  Therefore, clarification is needed as to whether the Veteran currently has rheumatoid arthritis, fibromyalgia, or any other connective tissue diseases.  

Second, there are conflicting opinions of record regarding the nature and etiology of the Veteran's symptoms.  In September 2011, the Veteran's private family physician, Dr. G.B.N., submitted an opinion as her treating physician of over 10 years.  He noted that he had reviewed the Veteran's service records and that she was treated for pelvic inflammatory disease and bilateral clubbed and closed fallopian tubes, secondary to old pelvic inflammatory disease while on active duty.  He further stated he reviewed her treatment records that document a current diagnosis of rheumatoid arthritis.  He stated that it was his opinion that it is more likely than not that the Veteran's current condition had its onset while she was in service and has continued since service due to her long history of chronic infections that caused her immune system to react and caused rheumatoid arthritis.  He also noted she had severe envelopment of both large and small joints, with severe limited range of motion, swelling, and pain.  He also stated she had four to five incapacitating exacerbations per year, affecting her ability to work.  

In March 2012, the Veteran was seen by a VA examiner for compensation and pension purposes.  The examiner noted that the Veteran had been diagnosed with rheumatoid arthritis in 1995.  The examiner noted that there was no weight loss, or anemia due to the arthritis.  He also noted no pain, limitation of joint movement, or joint deformities.  He also reported exacerbations that were not incapacitating three times per year, and that the Veteran's arthritis did not affect her ability to work.  No laboratory tests were conducted and no x-rays were taken.  The examiner ultimately opined that the Veteran's claimed condition was less likely than not caused by the claimed in-service injury event or illness.  The examiner's rational was that he reviewed the private physician's statement which suggested that her current rheumatoid arthritis was related to her "old pelvic inflammatory disease" documented in the military, causing her immune system to cause the rheumatoid arthritis.  The VA examiner noted he did not find any military records where the Veteran was treated for pelvic inflammatory disease, only a diagnosis of "old pelvic inflammatory disease" in her discharge records.  He stated he was not sure whether this occurred in the military or prior to Military entrance.  He also stated that he could not find any literature supporting the notion that old pelvic inflammatory disease could cause rheumatoid arthritis 18-20 years later.  

Treatment records do in fact indicate that in July 1977 during service Veteran was admitted to Moncrief Army Hospital at Fort Jackson after complaining of pelvic pain.  She was diagnosed with infertility, pelvic pain, and bilateral clubbed and closed fallopian tubes secondary to old pelvic inflammatory disease.  However, records later note that the Veteran did not have a history of pelvic inflammatory disease.  She had an endometrial biopsy which showed secretory endometrium.  The Veteran has also contended that wearing her combat boots during service training has caused her ankles to continually swell.  See April 2010 Notice of Disagreement.  Neither of these in-service occurrences was properly addressed by the VA examiner.  

Furthermore, the current VA examination and its reported symptoms also appear to be in significant conflict with treatment records and the private physician opinion.  The Veteran has been seen both by her family physician and at the VAMC multiple times complaining of pain and limited range of motion, and her family physician noted that she has multiple incapacitating episodes per year that render her unable to work.  However, the VA examiner did not record any of symptoms that the Veteran appears to suffer from based on her lay statements and treatment of record.

Therefore, on remand, the Veteran must be afforded another examination to clarify whether the Veteran has a current diagnosis and symptoms of rheumatoid arthritis, fibromyalgia, or any other disease of the knees or ankles, and if so, whether it is etiologically related to service, taking into account the Veteran's in service treatment records noting diagnoses of infertility, pelvic pain, and bilateral clubbed and closed fallopian tubes secondary to old pelvic inflammatory disease, as well as the Veteran's contentions that wearing her combat boots during training caused her ankle condition today.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a physician skilled in the diagnosis and treatment of fibromyalgia, rheumatoid arthritis, and connective tissue diseases (on a fee basis if necessary) to determine the nature and etiology of any disability of the knees and ankles.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

The examiner is asked to conduct any testing deemed necessary to establish or rule out a diagnosis of fibromyalgia, rheumatoid arthritis, or any other disease of the knees and ankles.  Then, identify any current diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disability.  

The examiner must provide an opinion as to whether any diagnosed disability is at least as likely as not related to any in-service disease, event, or injury.

In doing so, the examiner must consider, but not only exclusively address:

(i) the July 1977 Moncrief Army Hospital records and diagnoses of infertility, pelvic pain, and bilateral clubbed and closed fallopian tubes secondary to old pelvic inflammatory disease;  

(ii) the Veteran's contentions in her the April 2010 Notice of Disagreement that she wore combat boots all during her training time and her ankles now stay swollen and are painful.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


